Exhibit 10.57

 

December 9, 2010

 

Mary Beth Loesch

9 Golden Eagle Lane

Littleton, CO 80127

 

Dear Mary Beth:

 

You are hereby notified that your employment with StarTek, Inc. (the “Company”)
is hereby terminated effective as of 5:00 p.m. on December 31, 2010.  This
letter also sets forth the substance of the terms of separation (the
“Agreement”) which Company is offering to you to aid in your employment
transition.  All terms not defined herein have the same meaning as given in your
employment agreement dated August 3, 2007 and as amended on May 19, 2008.

 

1.     SEPARATION.  Your last day of work and employment with the Company shall
be December 31, 2010 (the “Separation Date”).  By executing this Agreement, you
hereby resign any and all positions held with the Company or any of its
affiliates.  Any failure to execute this Agreement or any revocation of this
Agreement by you shall not reinstate your employment with the Company which
shall be terminated as of the date and time set forth above.

 

2.     ACCRUED SALARY.  On the first regular payroll date following the
Separation Date, the Company will pay you all accrued salary earned through the
Separation Date, subject to standard payroll deductions and withholdings.  No
paid time off is accrued and unused or payable.

 

3.     SEVERANCE PAYMENTS.  If you timely sign, date and return this Agreement,
the Company will pay you as severance: (i) the equivalent of twelve (12) months
of your base salary in effect as of the Separation Date, in the form of salary
continuation for such twelve (12) month period payable on the Company’s regular
payroll cycle beginning on the first regularly-scheduled payroll date following
the Effective Date of this Agreement as set forth in Section 14, subject to
standard payroll deductions and withholdings (the “Salary Continuation”), (ii) a
lump sum amount of $96,000 equal to your Annual Bonus Potential, subject to
deductions and withholdings (the “Bonus Payment”), and (iii) annual bonus for
the year during which termination occurs, pro-rated for time and performance as
judged by CEO and subject to Deductions. ((i), (ii) and (iii) collectively, the
“Severance Benefits”).

 

4.     HEALTH INSURANCE.  Provided that you timely elect continuation of health
coverage pursuant to COBRA, for a period of twelve (12) months following the
Separation Date, the Company will reimburse you a portion of the cost of your
COBRA insurance premiums that is equal to, and does not exceed, the Company’s
monthly contribution towards your health benefit premiums as of the Separation
Date; provided, however, that the Company’s obligation to pay your COBRA
premiums will cease immediately in the event you become eligible for group
health insurance during the twelve (12) month period following the Separation
Date, and you hereby agree to promptly notify the Company if you become eligible
to be covered by group health insurance in such event.  On or after the
Separation Date, you will be provided with a

 

1

--------------------------------------------------------------------------------


 

separate notice more specifically describing your rights and obligations to
continuing health insurance coverage under applicable laws.

 

5.     STOCK OPTIONS.  Pursuant to your stock option grants and the plan
governing those grants (the “Plan”), vesting of your stock options will cease on
your Separation Date.

 

6.     OTHER COMPENSATION OR BENEFITS.  You acknowledge that, except as
expressly provided in this Agreement, you have not earned and will not receive
any additional pay or salary, incentive compensation, severance, equity
interests or options, or benefits after the Separation Date, with the exception
of any vested right you may have under the express terms of a written
ERISA-qualified benefit plan (e.g., 401(k) account).  In particular, but without
limitation, you agree that you are not owed any bonus, incentive compensation,
or commissions, other than as provided in this Agreement.

 

7.     EXPENSE REIMBURSEMENTS.  You agree that, within ten (10) days of the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement.  The Company will reimburse you
for these expenses pursuant to its regular business practice.

 

8.     RETURN OF COMPANY PROPERTY.  By the close of business on the Separation
Date, you agree to return to the Company all Company documents (and all copies
thereof, in whole or in part) and other Company property which you have in your
possession or control, including, but not limited to, Company files, notes,
drawings, records, plans, forecasts, reports, studies, analyses, proposals,
agreements, engineering information, test data and materials, financial
information, research and development information, sales and marketing
information, customer information and databases, contact information,
operational and personnel information, specifications, code, software,
databases, computer-recorded information, tangible property and equipment
(including, but not limited to, computers, facsimile machines, mobile
telephones, pda’s, VPN access keys, servers), credit cards, entry cards,
identification badges and keys; and any materials of any kind which contain or
embody any proprietary or confidential information of the Company (and all
reproductions thereof in whole or in part).  You agree that you will make a
diligent search to locate any such documents, property and information within
the timeframe referenced above.  If you have used any personally owned computer,
server, or e-mail system to receive, store, review, prepare or transmit any
Company confidential or proprietary data, materials or information, you agree to
provide the Company with a computer-useable copy of such information and then
permanently delete and expunge such Company confidential or proprietary
information from those systems within five (5) business days after the
Separation Date; and you agree to provide the Company access to your system as
requested to verify that the necessary copying and/or deletion is done.  You
agree that, after the Separation Date, you will neither use nor possess Company
property.  Your timely compliance with this paragraph is a condition precedent
to your receipt of the severance benefits described in paragraph 3 above.

 

2

--------------------------------------------------------------------------------


 

9.     ACKNOWLEDGEMENT OF CONTINUING OBLIGATIONS.  You acknowledge and reaffirm
your continuing obligations under your Manager, Executive Personnel or
Assistants’ Proprietary Information, Inventions, Non-Competition, and
Non-Solicitation Agreement (Exhibit A to your Employment Agreement).  By signing
this Letter, (i) you acknowledge those obligations, including by way of example
but not limitation, obligations to keep information confidential, not to compete
with the Company, and not to solicit employees and clients of the Company, and
(ii) you further acknowledge and agree that the consideration paid by the
Company to you under your Employment Agreement and under this Agreement is
sufficient and valid consideration to support your obligations under such
documents.  A copy of your full Employment Agreement is attached hereto as
Exhibit A.

 

10.  CONFIDENTIALITY.  The provisions of this Agreement shall be held in
strictest confidence by you and the Company and shall not be publicized or
disclosed in any manner whatsoever; provided, however, that:  (a) you may
disclose this Agreement to your immediate family; (b) the parties may disclose
this Agreement in confidence to their respective attorneys, accountants,
auditors, tax preparers, and financial advisors; (c) the Company may disclose
this Agreement as necessary to fulfill standard or legally required corporate
reporting or disclosure requirements; and (d) the parties may disclose this
Agreement insofar as such disclosure may be necessary to enforce its terms or as
otherwise required by law.  In particular, and without limitation, you agree not
to disclose the existence or terms of this Agreement to any current or former
Company employees, consultants, or independent contractors.

 

11.  NON-DISPARAGEMENT.  Both you and the Company agree not to disparage the
other party, and the other party’s officers, directors, employees, shareholders
and agents, in any manner likely to be harmful to them or their business,
business reputation or personal reputation; provided that both you and the
Company shall respond accurately and fully to any question, inquiry or request
for information when required by legal process.

 

12.  NO ADMISSIONS.  You understand and agree that the promises and payments in
consideration of this Agreement shall not be construed to be an admission of any
liability or obligation by the Company to you or to any other person, and that
the Company makes no such admission.

 

13.  RELEASE OF CLAIMS.  In exchange for the payments and other consideration
under this Agreement to which you would not otherwise be entitled, you hereby
release, acquit and forever discharge the Company, and its officers, directors,
agents, servants, employees, attorneys, shareholders, successors, assigns and
affiliates, in their individual, corporate and official capacities, of and from
any and all claims, liabilities, demands, causes of action, costs, expenses,
attorneys’ fees, damages, indemnities and obligations of every kind and nature,
in law, equity, or otherwise, known and unknown, suspected and unsuspected,
disclosed and undisclosed, arising out of or in any way related to agreements,
events, acts or conduct at any time prior to and including the date you sign
this Agreement, including but not limited to: (a) any and all such claims and
demands directly or indirectly arising out of or in any way connected with your
employment with the Company or the conclusion of that employment; (b) any claims

 

3

--------------------------------------------------------------------------------


 

whatsoever against the Company or those released above by this Release of Claims
arising before you sign this Agreement; (c) all claims or demands related to
salary, bonuses, commissions, incentive payments, stock, stock options, or any
ownership or equity interests in the Company, including vacation pay, personal
time off, fringe benefits, severance benefits, or any other form of
compensation; (d) all claims pursuant to any federal, any state or any local
law, statute, common law or cause of action, employment or otherwise, including,
but not limited to, the federal Civil Rights Act of 1964, as amended, attorney’s
fees under Title VII of the federal Civil Rights Act of 1964, as amended, or any
other statute, agreement or source of law, the federal Americans with
Disabilities Act of 1990, the Family and Medical Leave Act, the Employee
Retirement Income Security Act, the Age Discrimination in Employment Act, as
amended, the Worker Adjustment and Retraining Notification Act, the Colorado
anti-discrimination statute, any other state or local employment,
discrimination, or labor code, and the Equal Pay Act, of 1963, as amended;
(e) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; and (f) all tort claims,
including, but not limited to, claims for assault, battery, invasion of privacy,
fraud, defamation, emotional distress, and discharge in violation of public
policy.  You represent that you have no lawsuits, claims or actions pending in
your name or on behalf of any other person or entity, against the Company or any
other person or entity subject to the release granted in this paragraph.  You
further agree that in the event you bring a claim or charge covered by this
release, this Agreement shall serve as a complete defense to such claims or
charges. Excluded from this release are any claims that cannot be waived by
law.  Furthermore, you agree to release and discharge the Company not only from
any and all claims which you could make on your own behalf, but also
specifically waive any right to become, and promise not to become, a member of
any class in any proceeding or case in which a claim or claims against the
Company may arise, in whole or in part, from any event which occurred prior to
the date of this Agreement.  If you are not permitted to opt-out of a future
class, then you agree to waive any recovery for which you would be eligible as a
member of such class.

 

14.  ADEA WAIVER AND RELEASE.

 

(a)           You acknowledge that you are knowingly and voluntarily waiving and
releasing any rights you may have under the ADEA.  You also acknowledge that the
consideration given for the waiver and release in the preceding paragraph hereof
is in addition to anything of value to which you were already entitled. You
further acknowledge that you have been advised by this writing, as required by
the ADEA, that:  (a) your waiver and release do not apply to any rights or
claims that may arise after the execution date of this Agreement; (b) you have
been advised hereby that you have the right to consult with an attorney prior to
executing this Agreement; (c) you have forty-five (45) days to consider this
Agreement (although you may choose to voluntarily execute this Agreement
earlier); (d) you have seven (7) days following the execution of this Agreement
by the parties to revoke the Agreement; and (e) this Agreement will not be
effective until the date upon which the revocation period has expired, which
will be the eighth day after this Agreement is executed by you, provided that
the Company has also executed this Agreement by that date (“Effective Date”). 
If you chose to revoke the Agreement, you must

 

4

--------------------------------------------------------------------------------


 

send written notice of the revocation by certified mail, return receipt
requested, to Sue Morse, Senior Vice President, Human Resources, 44 Cook Street,
4th Floor, Denver CO, 80206.

 

(b)           You acknowledge and agree that you are signing the Agreement
voluntarily and without any other promises or agreements from the Company.  You
understand that your job has been eliminated as part of a reduction in force and
reorganization.  The job elimination is a result of business circumstances.  The
criteria the Company used for the elimination of positions in your
department/decisional unit are contained in Exhibit B.  Additionally, Exhibit B
details the job titles and ages of those affected in your department/decisional
unit and the ages and job titles of those in the same department/decisional unit
who are not affected.  All persons included in the reduction are eligible to
participate in separation benefits.

 

15.  REMEDY.  You agree that, if you bring any kind of legal claim against the
Company that you have given up by signing this Agreement, then you will be
violating this Agreement and you must pay all legal fees, other costs and
expenses incurred by the Company in defending against your claim.

 

16.  MISCELLANEOUS.  This Agreement, including Exhibits A and B, constitute the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to this subject matter.  It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations.  This Agreement may not be modified or amended
except in a writing signed by both you and a duly authorized officer of the
Company.  This Agreement shall bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, their heirs, successors and assigns.  If any provision
of this Agreement is determined to be invalid or unenforceable, in whole or in
part, this determination will not affect any other provision of this Agreement
and the provision in question shall be modified by the court so as to be
rendered enforceable.  This Agreement shall be deemed to have been entered into
and shall be construed and enforced in accordance with the laws of the State of
Colorado as applied to contracts made and to be performed entirely within
Colorado.

 

5

--------------------------------------------------------------------------------


 

If this Agreement is acceptable to you, please sign below and return the
original to me.  I wish you every success in your future endeavors.

 

 

 

Sincerely,

 

 

 

 

 

STARTEK, INC.

 

 

 

 

 

 

 

By:

/s/ Susan L. Morse

 

 

Susan L. Morse

 

 

SVP, Human Resources

 

I HAVE READ, UNDERSTAND AND AGREE FULLY TO WHAT IS SET FORTH IN THE FOREGOING
AGREEMENT, AND I ACKNOWLEDGE MY CONTINUING OBLIGATIONS UNDER THE PROPRIETARY
INFORMATION, INVENTIONS, NON-COMPETITION, AND NON-SOLICITATION AGREEMENT:

 

 

 

AGREED:

 

 

 

 

 

 

 

 

/s/ Mary Beth Loesch

 

 

Mary Beth Loesch

 

 

 

 

 

 

 

 

12/31/2010

 

 

Date

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Employment Agreement, as amended

 

7

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Older Workers’ Benefit Protection Act Notification

 

Department/Decisional Unit Impacted: Senior Leadership Team

 

TITLE

 

AGE

 

BIRTHDATE

 

Selected for Reduction

 

Chief Executive Officer

 

 

 

2/24/53

 

No

 

Chief Financial Officer

 

 

 

10/30/1961

 

No

 

Chief Operating Officer

 

 

 

3/22/66

 

No

 

Senior Vice President, HR

 

 

 

8/4/46

 

No

 

Senior Vice President, GC

 

45

 

01/20/65

 

No

 

Senior Vice President, Sales

 

 

 

2/10/75

 

Yes

 

*Senior Vice President, Corporate Development

 

 

 

8/16/1960

 

Yes

 

 

--------------------------------------------------------------------------------

* Position is being eliminated and duties disseminated to other positions within
the organization

 

8

--------------------------------------------------------------------------------